The authorities cited by my brother SMITH fully sustain the position that an infant cannot hold or execute the office of a justice of the peace, though I think it would hardly be necessary to cite an authority for the doctrine.
Being in the eye of the law infans, i. e., speechless, or, in other words, unable to speak for himself in ordinary matters of contract, unable in the eye of the law to exercise sufficient judgment to bind his property by the purchase of a penny-whistle, or by a promissory note for any sum however small, the idea that the same law would permit him to exercise judicially power over the liberty, the persons, and the property of his fellow-citizens, is simply absurd.
I fully agree with my brother SMITH in the conclusions which he has reached.
LADD, J., concurred.
Petitioner discharged from arrest.